—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Superintendent of Southport Correctional Fácil*613ity which found petitioner guilty of violating a prison disciplinary rule.
Following a tier II disciplinary hearing, petitioner was found guilty of violating the prison disciplinary rule prohibiting the loss of state property, having been charged with the failure to return a copy of the New York Lawyer’s Diary and Manual to the facility’s law library. The penalty imposed was the replacement cost of the book. Included in the evidence presented at the hearing were the misbehavior report, the testimony of the reporting correction officer, the testimony of the correction officer in the library who had loaned petitioner the book and the law library distribution sheet showing that the volume in question had been borrowed by petitioner and never returned. This constitutes substantial evidence of petitioner’s guilt (see Matter of Porter v McGinnis, 307 AD2d 500 [2003]). Petitioner’s testimony to the contrary presented issues of credibility for resolution by the Hearing Officer (see Matter of Johnson v Selsky, 246 AD2d 713 [1998]). Petitioner’s remaining contentions are without merit or unpreserved for our review.
Cardona, P.J., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.